Title: To Alexander Hamilton from William Allibone, [27 March 1792]
From: Allibone, William
To: Hamilton, Alexander



Sir
[Philadelphia, March 27, 1792]

I have the Honor to Enclose a statement of what mony will be wanted in discharge of the engagments in the Office of Superintendant of the Delaware Light House &c for the present quarter up to the thirty first Instant and am with Highest Respect your most Obedient.
Humble Servant
Willm Allibone
Honble Alexander HamiltonEsquire Secretaryof the Treasury
March 27th. 1792
